                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 SARAH MCPHERSON,                                 )
                                                  )
        Plaintiff,                                )
                                                  )       No.: 1:20-CV-126
 v.                                               )
                                                  )       Judge Curtis L. Collier
 METROPOLITAN SECURITY                            )       Magistrate Judge Christopher H. Steger
 SERVICES, INC., d/b/a                            )
 WALDEN SECURITY,                                 )
                                                  )
        Defendant.                                )

                                     MEMORANDUM

        Before the Court is Defendant Walden Security’s motion for partial dismissal. (Doc. 8.)

 Plaintiff, Sarah McPherson, has filed a response in opposition (Doc. 13), and Defendant has replied

 (Doc. 14).

 I.     BACKGROUND

        Because the matter is before the Court on a motion to dismiss, the following summary of

 the facts accepts all factual allegations in Plaintiff’s Complaint (Doc. 1) as true. See Gunasekera

 v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009).

        Defendant is a corporation providing security services in Hamilton County, Tennessee.

 (Doc. 1 ¶ 4.) In November 2015, Defendant hired Plaintiff as a Training Administrator, and she

 was promoted to Human Resources Assistant in September 2016. (Id. ¶ 5.) In April 2017,

 Defendant promoted Plaintiff once again, this time to Learning Management Systems

 Administrator. (Id. ¶ 6.) In this position, Defendant worked under the Learning and Development

 Director, Jason Crowe, who was supervised by the Executive Vice President, Lauren Tudor. (Id.)




Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 1 of 10 PageID #: 79
        Plaintiff wanted to continue advancing within the company. (Id.) Around September 2018,

 Plaintiff noticed Mr. Crowe had become more controlling of her. (Id. ¶ 8.) He refused to discuss

 Plaintiff’s advancement and withheld job opportunities from her. (Id.) Plaintiff “felt that Mr.

 Crowe was not supportive of her advancement within the company, like he was with her male

 counter-parts.” (Id.) Mr. Crowe’s treatment of her, among other reasons, made Plaintiff interested

 in transferring to a different division within Defendant. (Id.)

        Around September or October 2018, the Director of Human Resources for the Federal

 Services Division of Defendant asked Plaintiff if she was interested in a position with the division,

 stating Plaintiff came highly recommended. (Id. ¶ 7.) Plaintiff then interviewed for the position,

 during which her interviewers said they wanted to hire her but needed to discuss the possible

 transfer with Ms. Tudor.       (Id.)   Ms. Tudor, while supportive of Plaintiff’s advancement,

 discouraged her from taking the Federal Services Division position, referring to it as a “backwards

 step” in Plaintiff’s career. (Id.) Mr. Crowe, on the other hand, “jokingly” texted Plaintiff he was

 displeased with her possible transfer. (Id. ¶ 8.)

        In November 2018, Plaintiff told Ms. Tudor she was interested in a position with the Sales

 Division, which Ms. Tudor seemed to support. (Id. ¶ 10.) Another employee, Megan Bell, joined

 Plaintiff’s division around this time, and Ms. Tudor told Plaintiff she could transfer after Ms. Bell

 was trained. (Id.) Plaintiff tried to discuss her possible transfer to Sales with Mr. Crowe, but he

 never responded when Plaintiff brought it up. (Id.) In January 2019, Mr. Crowe told Plaintiff the

 Sales position “was no longer on the table . . . due to recent changes in business needs.” (Id. ¶ 11.)

 Shortly thereafter, Plaintiff was promoted to Learning and Development Manager, but she still

 reported to Mr. Crowe. (Id.)




                                                     2

Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 2 of 10 PageID #: 80
        In June 2019, while on vacation, Plaintiff applied for a position as Defendant’s Director of

 Quality Assurance. (Id. ¶ 12.) Plaintiff immediately messaged Mr. Crowe about her application,

 but he did not respond. (Id.) At a meeting the following week, Mr. Crowe told Plaintiff he “was

 not happy about her text” and “would have preferred for [her] to tell him in person.” (Id.) Plaintiff

 reminded Mr. Crowe she had been on vacation, but Mr. Crowe insisted she tell him in person if

 she applied for other positions. (Id.) Then, “[i]n a very derogatory tone,” he questioned whether

 Plaintiff was ready for a Director position. (Id.) He also told Plaintiff she would receive only a

 “courtesy interview” for the position. (Id.)

        On June 24, 2019, Plaintiff emailed Ms. Tudor and Mr. Crowe to discuss her career

 planning and available Quality Assurance positions in light of “Mr. Crowe’s adverse reactions to

 [her] repeated attempts to advance her career within the company.” (Id. ¶ 13.) The following

 morning, neither Ms. Tudor nor Mr. Crowe had responded to Plaintiff. (Id. ¶ 14.) However,

 following a phone call, Mr. Crowe came to Plaintiff’s office “appearing extremely agitated and

 upset” and said Plaintiff needed to come with him. (Id.)

        Plaintiff followed Mr. Crowe outside, where he “abruptly and angrily” asked to discuss

 Plaintiff’s email. (Id. ¶ 15.) Plaintiff explained she wanted to have a meeting to discuss her career

 and a transfer to Quality Assurance. (Id.) Mr. Crowe “then proceeded to verbally attack her.”

 (Id.) He stated Plaintiff was “selfish, greedy, and ungrateful” to apply for other positions

 considering how much he and Ms. Tudor had given Plaintiff. (Id.) Mr. Crowe said Plaintiff would

 receive an interview, but not an offer, for the Quality Assurance position, stating “they were not

 looking for a ‘Sarah.’” (Id.) Mr. Crowe instructed Plaintiff not to contact Ms. Tudor again without

 his knowledge and “that she was not in charge of her career, that he was.” (Id. at ¶¶ 15–16.)




                                                  3

Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 3 of 10 PageID #: 81
 Throughout this conversation, “Mr. Crowe was very abusive, threatening, and demeaning towards”

 Plaintiff. (Id. ¶ 15.)

         In July 2019, Plaintiff asked Defendant’s General Counsel, Kurt Schmissrauter, to meet to

 discuss the situation with Mr. Crowe. (Id. ¶ 19.) Mr. Schmissrauter agreed but failed to respond

 to Plaintiff’s request for a specific meeting time. (Id.) On July 30, 2019, Plaintiff emailed Mr.

 Schmissrauter and Dee Smith, the Human Resources Director, to request time off due to the

 situation with Mr. Crowe, which was causing Plaintiff severe mental distress and physical illness.

 (Id. ¶¶ 20–21.) Ms. Smith said she would send Plaintiff the necessary paperwork to do so. (Id. ¶

 21.) Plaintiff then took three days off from work. (Id. ¶¶ 21–22.)

         On August 5, 2019, Plaintiff returned to work and met with Ms. Smith and Mr.

 Schmissrauter to discuss Plaintiff’s emails regarding transfer and why she felt bullied and harassed

 by Mr. Crowe.            (Id. ¶ 23.)   Mr. Schmissrauter stated the situation was “merely a

 miscommunication,” not harassment and bullying, and told her to “hash it out” and continue to

 work with Mr. Crowe. (Id. ¶ 24.) Plaintiff told them her doctor advised her not to do so, as it was

 negatively affecting her health, and said she could complete necessary paperwork once it was

 provided by Ms. Smith. (Id. ¶¶ 20, 24.)

         Later that day, Plaintiff emailed Mr. Schmissrauter and Ms. Smith, stating she felt

 physically and emotionally unable to meet with Mr. Crowe and asked about the status of her job.

 (Id. ¶ 26.) Ms. Smith responded by providing the date of Plaintiff’s last paycheck if she did not

 return to her current position. (Id.) Plaintiff replied that she would do so only if she did not have

 to work with Mr. Crowe, to which the response was Plaintiff had no other option. (Id. ¶ 27.)

         On August 6, 2019, Mr. Schmissrauter emailed Plaintiff that the incident with Mr. Crowe

 was deemed a miscommunication and that Plaintiff could either return to work with Mr. Crowe or



                                                  4

Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 4 of 10 PageID #: 82
 be fired. (Id. ¶ 28.) Plaintiff responded that she was physically unable to work with Mr. Crowe,

 as she had been told by her doctor. (Id. ¶¶ 20, 28.) Mr. Schmissrauter then replied, indicating

 Plaintiff’s response would be considered her resignation.        (Id. ¶ 28.)    Although Plaintiff

 immediately responded she was not resigning, her employment ended that day. (Id. ¶¶ 5, 28.)

        On May 20, 2020, Plaintiff filed this lawsuit against Defendant. (Doc. 1.) The Complaint

 asserts five causes of action: (1) discrimination based on gender under Title VII and the Tennessee

 Human Rights Act (the “THRA”) (id. ¶¶ 29–39); (2) hostile work environment based on gender

 (id. ¶¶ 40–46); (3) retaliation (id. ¶¶ 47–49); (4) violation of the Family and Medical Leave Act

 (id. ¶¶ 50–59); and (5) violation of the Tennessee Healthy Workplace Act (the “THWA”) under

 Tenn. Code Ann. § 50-1-503 (id. ¶¶ 60–70).

        Defendant has filed a motion for partial dismissal of Plaintiff’s gender-discrimination

 claims and her THWA claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

 (Doc. 8.) Defendant presents two grounds for dismissal of Plaintiff’s gender-discrimination

 claims. (See id. at 8–15.) First, Defendant argues Plaintiff has failed to satisfy the plausibility

 standard required to survive a Rule 12(b)(6) motion. (Id. at 8–13.) Second, Defendant asserts

 Plaintiff’s allegations are broad and conclusory and fail to give rise to a fair inference that

 Defendant discriminated against Plaintiff based on her gender. (Id. at 14–15.) As to Plaintiff’s

 THWA claim, Defendant contends there is no private right of action under the statute. (Id. at 15–

 17.)

        Plaintiff has filed a response in opposition to the motion to dismiss. (Doc. 13.) Plaintiff

 agrees to the dismissal of her THWA claim. (Id. at 7.) However, Plaintiff asserts she set forth

 sufficient factual allegations in her Complaint to meet the plausibility standard of Rule 12(b)(6)

 for her gender-discrimination claims. (Id. at 3–4.) She argues these allegations are not conclusory,



                                                  5

Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 5 of 10 PageID #: 83
 but rather “[a] reasonable person could infer that gender factored into Mr. Crowe’s abusive actions

 and derogatory comments.” (Id. at 4.)

        Defendant filed a reply, in which it again argues Plaintiff has failed to show a

 discriminatory link between her firing and her gender, as well as any specific evidence that Mr.

 Crowe treated Plaintiff’s male colleagues differently. (Doc. 14 at 2–7.)

        Defendant’s motion for partial dismissal (Doc. 8) is now ripe.

 II.    STANDARD OF REVIEW

        A party may move to dismiss a claim for failure to state a claim upon which relief can be

 granted. Fed. R. Civ. P. 12(b)(6). In deciding a Rule 12(b)(6) motion to dismiss, a court first must

 accept all factual allegations of the complaint as true and construe the complaint in the light most

 favorable to the plaintiff. See Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998). All

 ambiguities must be resolved in the plaintiff’s favor. Carter by Carter v. Cornwell, 983 F.2d 52,

 54 (6th Cir. 1993) (citing Jackson v. Richards Med. Co., 961 F.2d 575, 577 (6th Cir. 1992)). Bare

 legal conclusions, however, need not be accepted as true. See Papasan v. Allain, 478 U.S. 265,

 286 (1986).

        After assuming the veracity of factual allegations and construing ambiguities in the

 plaintiff’s favor, the Court then must determine whether those allegations “state a claim to relief

 that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Sufficient

 factual allegations are pleaded when a court is able “to draw the reasonable inference that the

 defendant is liable for the misconduct alleged” and there is “more than a sheer possibility that a

 defendant has acted unlawfully.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To determine

 whether the complaint states a plausible claim on its face, a court must “draw on its judicial

 experience and common sense.” See id. at 679.



                                                  6

Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 6 of 10 PageID #: 84
 III.   DISCUSSION

        As an initial matter, Plaintiff agrees to the dismissal of her Tennessee Healthy Workplace

 Act claim. (Doc. 13 at 7.) Thus, the Court will DISMISS Plaintiff’s Tennessee Healthy

 Workplace Act claim.

        The remaining question is whether Plaintiff failed to state a claim of gender discrimination

 under Title VII and the THRA.           The Court can analyze Plaintiff’s federal and state

 gender-discrimination claims together, as “[t]he analysis of claims brought pursuant to the THRA

 is identical to the analysis used for Title VII claims.” Bailey v. USF Holland, Inc., 526 F.3d 880,

 885 n.1 (6th Cir. 2008).

        At this stage, Plaintiff need not plead the elements of a prima facie case under the

 burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), as it is

 “an evidentiary standard, not a pleading requirement.” Swierkiewicz v. Sorema N.A., 534 U.S.

 506, 510 (2002). Swierkiewicz, however, “did not change the law of pleading,” so Plaintiff still

 must satisfy the “plausibility” standard. Keys v. Humana, Inc., 684 F.3d 605, 609 (6th Cir. 2012)

 (quoting Twombly, 550 U.S. at 570); see also James v. Hampton, 592 F. App’x 449, 460 (6th Cir.

 2015) (citing Keys, 684 F.3d at 609) (“Our court has held that Swierkiewicz remains good law after

 the Supreme Court’s decisions in Iqbal and [Twombly].”). Thus, the Court must determine whether

 Plaintiff alleges sufficient “factual content” from which the Court can “draw the reasonable

 inference” of gender discrimination. Iqbal, 556 U.S. at 678.

        Plaintiff’s explicit allegations regarding gender discrimination are as follows:

               “Ms. McPherson felt that Mr. Crowe was not supportive of her advancement within
                the company, like he was with her male counterparts.” (Doc. 1 ¶ 8.)

               “The aforementioned acts of Defendant—especially termination of Ms.
                McPherson’s employment—occurred without just cause and were not taken against
                similarly situated employees who were not women.” (Id. ¶ 32.)

                                                 7

Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 7 of 10 PageID #: 85
               “Mr. Crowe retaliated against Ms. McPherson for seeking advancement within the
                company, but supported and encouraged male employees in their efforts to advance
                their careers.” (Id. ¶ 33.)

               “The aforementioned acts of Defendant, including the termination of Ms.
                McPherson’s employment, constitutes unlawful and intentional discrimination
                against Ms. McPherson because of her gender, in violation of Title VII and the
                THRA.” (Id. ¶ 37.)

 Plaintiff provides detailed factual allegations regarding her interactions with Mr. Crowe, which

 Plaintiff contends “are classic signs of sex discrimination in a workplace where a male boss

 demeans and is abusive to a female subordinate because of her gender.” (Doc. 13 at 4.)

        Plaintiff’s factual allegations are “unwarranted inferences of fact cast in the form of factual

 allegations.” See Sam Han v. Univ. of Dayton, 541 F. App’x 622, 625 (6th Cir. 2013). Plaintiff

 asks the Court to infer gender discrimination based on “classic signs of sex discrimination,” rather

 than presenting sufficient facts to illustrate such discrimination occurred. But “[t]he factual

 allegations, assumed to be true, must do more than create speculation or suspicion of a legally

 cognizable cause of action; they must show entitlement to relief.” League of United Latin Am.

 Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007). Mr. Crowe’s actions and comments could

 be interpreted as sex discrimination, but “merely creat[ing] a suspicion of a legally cognizable

 right of action” is insufficient. Bishop v. Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008).

        In addition, although Plaintiff alleges Defendant’s actions “were not taken against similarly

 situated employees who were not women” and “Mr. Crowe supported and encouraged male

 employees in their efforts to advance their careers,” (Doc. 1 ¶¶ 32–33), absent in the Complaint

 are “specifics regarding the other employees or their differing treatment.” See Smith v. Wrigley




                                                  8

Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 8 of 10 PageID #: 86
 Mfg. Co., LLC, 749 F. App’x 446, 448 (6th Cir. 2018) (citing Sam Han, 541 F. App’x 622).1 In

 Smith, an age-discrimination plaintiff failed to state a claim because she “offered no names, ages

 or qualifications of the younger employees who were treated differently, or any examples of how

 their treatment differed.” Id. at 448. Without such facts, “the court [could not] infer that [the

 defendant] fired [the plaintiff] because of her age.” Id.; see also Sam Han, 541 F. App’x at 627

 (affirming the district court’s Rule 12(b)(6) dismissal because the plaintiff “offered no specifics

 regarding who those employees were or how they were treated differently”). The same is true

 here—Plaintiff offers no factual allegations to demonstrate Defendant treated male employees

 differently.2 See HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 614 (6th Cir. 2012) (“[A]

 recitation of the elements of the cause of action is insufficient to state a claim for relief.”).

         In addition, Plaintiff fails to state a claim for gender discrimination because she relies on

 her subjective belief that such discrimination occurred, not factual allegations. Plaintiff’s only

 factual allegation addressing how Mr. Crowe treated Plaintiff’s male colleagues differently states

 Plaintiff “felt that Mr. Crowe was not supportive of her advancement within the company, like he



         1
          See, e.g., Keys, 684 F.3d at 610 (noting the complaint “details several specific events in
 each of the employment-action categories where [the plaintiff] alleges she was treated differently
 than her Caucasian management counterparts; it identifies the key supervisors and other relevant
 persons by race and either name or company title; and it alleges that Keys and other African
 Americans received specific adverse employment actions notwithstanding satisfactory
 employment performances”); James, 592 F. App’x at 461 (reversing the district court’s Rule
 12(b)(6) dismissal, as “the plaintiffs pleaded membership in the protected class, specific adverse
 employment actions taken against them, and instances in which they were treated less favorably
 than identified non-class members”).
         2
           Plaintiff’s only allegations regarding other employees’ treatment concern Ms. Bell,
 another female employee. (See Doc. 1 ¶¶ 10, 17.) Plaintiff argues Defendant has failed to identify
 any male employee treated similarly to Plaintiff or a legitimate non-discriminatory reason for Mr.
 Crowe’s treatment of Plaintiff. (Doc. 13 at 4–5.) But, at this stage of the proceeding, Defendant
 need not do so. See James, 592 F. App’x at 460 (“Upon establishing the prima facie case, the
 burden shifts to the defendant to show evidence of a legitimate nondiscriminatory reason for the
 adverse employment action [under the McDonnell Douglas framework].”).
                                                    9

Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 9 of 10 PageID #: 87
  was with her male counterparts.” (Doc. 1 ¶ 8 (emphasis added).) Beyond this allegation, there are

  no facts suggesting Defendant or Mr. Crowe discriminated against Plaintiff, and “[t]he Court is

  not required to accept inferences drawn by Plaintiff if those inferences are unsupported by the facts

  alleged in the complaint.” Sam Han, 541 F. App’x at 627; see, e.g., Hatcher v. Hegira Programs,

  Inc., No. 19-cv-11720, 2020 WL 1083719, at *5 (E.D. Mich. Mar. 6, 2020) (“Plaintiff’s subjective

  belief that she was not promoted, or was terminated, as a result of her race or gender are insufficient

  to sustain her claim.”); Veasy v. Teach for Am., Inc., 868 F. Supp. 2d 688, 696 (M.D. Tenn. 2012)

  (emphasis added) (“Veasy’s broad and conclusory allegations of racial discrimination, which are

  entirely subjective as alleged, do not give rise to a fair inference that TFA discriminated against

  him on the basis of race.”).

         The Court finds Plaintiff has failed to state a claim for gender discrimination under Title

  VII and the THRA. The Court therefore will DISMISS Plaintiff’s gender-discrimination claims.

  IV.    CONCLUSION

         For the foregoing reasons, the Court will GRANT Defendant’s motion for partial dismissal

  (Doc. 8), DISMISS WITH PREJUDICE Plaintiff’s gender-discrimination claims under Title VII

  and the Tennessee Human Rights Act, and DISMISS WITHOUT PREJUDICE Plaintiff’s

  Tennessee Healthy Workplace Act claim.

         SO ORDERED.

         ENTER:
                                                         /s/
                                                         CURTIS L. COLLIER
                                                         UNITED STATES DISTRICT JUDGE




                                                    10

Case 1:20-cv-00126-CLC-CHS Document 18 Filed 01/28/21 Page 10 of 10 PageID #: 88
